Title: From Thomas Jefferson to William Munford, 13 August 1820
From: Jefferson, Thomas
To: Munford, William


Dear Sir
Monticello
Aug. 13. 20.
On the 30th Ult. I recieved from the President of the board of the Literary fund the copy, which altho not authenticated, he assured me was correct, of a resolution of the board in answer to my letter of May 1. agreeing to lend to the Visitors of the University of Virginia the further sum of 20,000.D. provided it be applied for on or before the 1st day of June then next ensuing. the date of my reciept of the notice of this resolution will explain the cause of our not having made the application before the day it required: but this I trust will be deemed of less importance as the President of the board assures me the treasurer informed him the  sum would be more conveniently paid if not called for till October. as that will be in time for us I shall only say that it shall be called for then, or at any earlier day at which the board shall require it. but as it is made a condition in the resolution that a bond for payment of the interest and principal shall be executed in the same manner and form as the former bond for 40,000 and as I did not keep a copy of that bond, I must ask the favor of you to be so kind as to send me a copy whenever you shall notify the wish of the board that the money should be called for. be pleased to accept the assurance of my great esteem and respect.Th: Jefferson